                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                            Case No. 19-13411-aih

 John Patrick Prologo                              Chapter 13

 Debtor.                                           Judge Arthur I. Harris

                                 NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on June 14, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Todd A. Bobka, Debtor’s Counsel
          tbobka@bnblawyers.com

          Lauren A. Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:




19-13411-aih       Doc 11    FILED 06/14/19       ENTERED 06/14/19 09:44:27           Page 1 of 2
     John Patrick Prologo, Debtor
     309 Glen Park Drive
     Bay Village, OH 44140


                                          /s/ Molly Slutsky Simons
                                          Molly Slutsky Simons (0083702)
                                          Attorney for Creditor




19-13411-aih   Doc 11    FILED 06/14/19   ENTERED 06/14/19 09:44:27        Page 2 of 2
